The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election of SEQ ID NO: 1 (promoter), enzyme (protein), lipase (enzyme), K, phaffi (yeast), yeast integrative plasmid (vector), glucose (carbon source), in the reply filed on May 9, 2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the requirement for a species election noted in the previous election/restriction of December 8, 2021, has also been withdrawn and consideration of the claims will also include all species recited.
Claims 1-29 are canceled.  Claims 30-57 are under consideration.

Priority:  This application is a 371 of PCT/US2019/035140, filed June 30, 2019, which claims benefit of provisional application 62/682053, filed June 7, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 30 is drawn to a promoter comprising a nucleic acid sequence having at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 99% or more sequence identity to any one of SEQ ID NOS: 1-7, or a fragment thereof, wherein the promoter is operably linked to a gene encoding a protein, and the promoter drives expression of the protein in a yeast cell in the absence of methanol.
Claims 31-45 are dependent on claim 30 and recite additional limitations.
Claims 46-57 are drawn to a method of expressing protein in a yeast cell, the method comprising providing a yeast cell; introducing a promoter, or a vector into the cell; fermenting the yeast cell under at least one fermentation condition in the absence of methanol in a nutrient broth; harvesting the cells; and recovering protein from the cells.
Accordingly, the claims encompass a significantly large genus of promoters or nucleic acid sequences operably linked to any gene and capable of driving expression of any protein in any yeast cell.  Claim 30 recites the promoter comprises a nucleic acid sequence having at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 99% or more sequence identity to any one of SEQ ID NOS: 1-7, or a fragment thereof.  There is no guidance regarding which 50% may vary from any one of SEQ ID NOS: 1-7, or which fragment thereof, nor whether insertions, deletions, and/or substitutions with which nucleotide residue is introduced at which location of the recited SEQ ID NO.  The genus of engineered yeast cells expressing any protein having no particular structure comprises any yeast cell.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered yeast cells comprising said biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not appear to provide any guidance or discussion of a known correlation between structure and a promoter having function to drive expression of any protein in any yeast cell, sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of ordinary skill to reasonably identify or envision a number of species commensurate with the structural breadth and substantial structural variation encompassed by the recited genera of biomolecules.  Accordingly, the claims encompass a significantly large genus of biomolecules and/or engineered cells comprising said biomolecules having any particular structure in any combination to express or produce any protein.
The specification teaches specific promoters pSD001, pSD002, pSD003, pSD004, pSD005, pSD007, pSD008 (corresponding to SEQ ID NOS: 1-7, respectively) which demonstrate expression of a specific protein lipase at various levels, in Komagataella yeast cells.  The specification fails to disclose any variants of a promoter, or fragment thereof, operably linked to any gene encoding any protein, and driving expression of said protein in any yeast cell.  It is known that recombinant expression of certain proteins or enzymes remains a challenge.  For instance, in regards to expression of recombinant cellulolytic enzymes in yeast systems, factors yet to be determined include the reason why CBHs with high homology are secreted at significantly different levels, and why the co-expression of multiple enzymes in one cell leads to decreasing levels compared to their expression in separate single-cell systems (Lambertz et al. 2014 p. 8).  Different molecular biological approaches to overcome this issue have been inconclusively discussed in the literature, such as promoter design or multi-copy integration of the gene sequence, whether integration is episomal or genomic (Lambertz et al. p. 8).  Yeast proteins which assist in folding and disulfide bond formation differ between organisms, affecting the folding of foreign proteins; resulting in misfolding and degradation of the target protein (Lambertz et al. p. 8-9).  Another challenge is the creation of yeast organisms combining celluloytic and fermentative capacities; however, no economically feasible CBP organism has so far been created, despite over a decade of work towards this goal (Lambertz et al. p. 9).  Even in the Pichia yeast expression which has been widely used for the production of soluble proteins, current challenges remain in using this yeast expression system for the production and recovery of largely hydrophobic membrane proteins (Macauley-Patrick et al. 2005 p. 263-264).  The challenge remains regarding selecting the most appropriate strain, selection marker, promoter, etc. as this can have an enormous effect on the success of producing full-length, correctly folded and correctly glycosylated membrane products (Macauley-Patrick et al. p. 264).  
The skilled artisan cannot necessarily envision the detailed structures of ALL the promoters comprising a nucleic acid sequence having at least 50%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 99% or more sequence identity to any one of SEQ ID NOS: 1-7, or a fragment thereof, operably linked to any gene encoding any protein, and/or providing any promoter in any engineered yeast cell to express any protein comprising any combination and/or number of genes in the engineered yeast, because the specification provides no guidance as to which variant promoters and fragments thereof, in combination with which genes encoding proteins, in which yeast strain, are able to drive expression of which protein, and combined with which proteins or enzymes or possible proteins/enzymes in addition to enzymes and proteins already present in the yeast cell, to drive expression of any protein or cause any engineered yeast cell to produce any functional protein, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus."  It is noted that given that [1] the genus of any recombinant yeast expression system expressing any and all possible combinations of a broad genus of proteins/enzymes recited in claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of proteins/enzymes are widely variant and diverse; and [2] it is highly unpredictable which proteins/enzyme or possible combinations of all enzymes when introduced into a yeast expression system would be functionally compatible with which promoter and biological pathway that is already present in the yeast expression system, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 and 44 recite the promoter of any one of claim 30.  The claim is confusing because there is only one claim 30.  Further clarification and/or correction is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 is a product claim dependent on claim 44.  The claim does not recite any additional components to the product that further limits the claim.  The recitation of an intended use (i.e. a protein expression system) in a product claim does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 46, 49, 51-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishi (US 20190300889).  Nishi et al. teach a method for producing a target protein, comprising culturing a host cell comprising a vector comprising a nucleotide sequence encoding a target protein, and collecting the target protein from a culture mixture, where the culturing is performed in a mixture comprising a carbon source selected from glucose (at least p. 35 claims 10-12), where it is taught the host cell is a yeast cell selected from methanol-utilizing yeast including Komagataella phaffii (at least paragraphs 0096-0097).  It is taught that the target protein is recovered from harvested cells (see examples).  Therefore, Nishi et al. can be deemed to anticipate at least instant claims 46, 49, 53, 54, 55-56.
Regarding instant claim 51, Nishi et al. teach the target protein may be a lipase (at least paragraph 0078).
Regarding instant claim 52, Nishi et al. teach expression include a promoter driving expression of the target protein (at least paragraph 0094).

Claims 30-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogl et al. (US 20150011407; cited as EP 2862933 on IDS 12.03.20).  Vogl et al. teach a promoter sequence of P. pastoris selected from among sequences including SEQ ID NO: 24, where SEQ ID NO: 24 has 100% sequence identity to instant SEQ ID NO: 7 (at least paragraph 0035); therefore, Vogl et al. can be deemed to anticipate instant claims 30-32.
Regarding the “wherein” limitations recited in instant claim 30, it is noted that instant claim 30 is still drawn to a promoter regardless of the intended use or result to be achieved of the “wherein” clause limitations noted for the promoter.  Nevertheless, Vogl et al. also teach operably linking a gene to the promoter (at least paragraph 0043).
Regarding instant claims 33, 35-36, Vogl et al. teach the gene encodes any protein of interest, where the protein is an enzyme (at least paragraphs 0091-0092).
Regarding instant claim 34, Vogl et al. teach a gene of interest encodes a lipase (at least paragraphs 0211, 0223).
Regarding instant claim 37, Vogl et al. teach regulatory elements are operably linked to the promoter and upstream of a gene (at least paragraph 0085).
 Regarding instant claims 38-39, 44-45, Vogl et al. teach the host cell is a yeast cell (at least paragraph 0094), the yeast cell is P. pastoris (at least paragraph 0132).
Regarding instant claim 40, since Vogl et al. teach a promoter comprising a nucleic acid sequence having a sequence identity that is the same as the claimed SEQ ID NO: 7; the promoter sequence comprising SEQ ID NO: 24 of Vogl et al. can be deemed to drive protein expression to the levels recited.  
Regarding instant claims 41-42, Vogl et al. teach a vector comprising the promoter, where the vector is a plasmid that integrates the relevant DNA into the host (at least paragraphs 0088-0089, 0095, 0148), including a yeast integrative plasmid (at least paragraph 0176-0177).
Regarding instant claim 43, Vogl et al teach the vector comprises a selectable marker (at least paragraph 0089).

Claims 30-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (WO 2012129036; IDS 12.03.20).  Davidson et al. teach a polynucleotide comprising a promoter selected from among others Pichia pastoris Pp01g08380 (ScYIL057c) promoter (p. 3 line 30), which is SEQ ID NO: 61 (p. 56 lines 20-40) and has 100% sequence identity with a fragment of instant SEQ ID NO: 2.  Therefore, Davidson et al. can be deemed to anticipate instant claims 30-32.
Regarding the “wherein” limitations recited in instant claim 30, it is noted that instant claim 30 is still drawn to a promoter regardless of the intended use or result to be achieved of the “wherein” clause limitations noted for the promoter.  Nevertheless, Davidson et al. also teach operably linking a gene to the promoter (at least p. 62-63).
Regarding instant claims 33-36, Davidson et al. teach methods for expressing any polypeptide with a promoter of their invention (at least p. 64 lines 8-10), including an enzyme mannosidase (at least p. 28 lines 3-12).
Regarding instant claim 37, Davidson et al. teach regulatory elements are operably linked to the promoter and upstream of the heterologous polynucleotide (at least p. 18-19).
Regarding instant claims 38-39, 44-45, Davidson et al. teach the host cell is a yeast cell selected from Pichia pastoris (at least p. 25-26).
Regarding instant claim 40, since Davidson et al. teach a promoter comprising a nucleic acid sequence having a sequence identity that is the same as the claimed SEQ ID NO: 2; the promoter sequence comprising SEQ ID NO: 61 of Davidson et al. can be deemed to drive protein expression to the levels recited.  
Regarding instant claims 41-42, Davidson et al. teach vectors comprising the promoter, where the vectors are selected from plasmids that integrate in yeast (at least p. 19-20).
Regarding instant claim 43, Davidson et al. teach the vector comprises selectable marker (at least p. 19-20).
Regarding instant claim 46, Davidson et al. teach a method for making a polypeptide comprising providing a yeast cell; introducing a promoter or vector into the yeast cell; culturing the yeast cell in a culture medium comprising 2% glucose (and optionally in the presence of methanol) under conditions whereby the polypeptide is expressed (at least p. 62).  It is further taught in Davidson et al. that the cells are harvested for gene expression analysis (at least p. 68-69).  Therefore, Davidson et al. can be deemed to anticipate at least instant claims 46, 49.
Regarding instant claims 47-48, as noted above, Davidson et al. teach a polynucleotide comprising a promoter selected from among others Pichia pastoris Pp01g08380 (ScYIL057c) promoter (p. 3 line 30), which is SEQ ID NO: 61 (p. 56 lines 20-40) and has 100% sequence identity with a fragment of instant SEQ ID NO: 2 and vectors comprising said promoter (at least p. 19-20).
Regarding instant claims 49-50, 52, Davidson et al. teach operably linking a gene to the promoter (at least p. 62-63), where the gene encodes an immunoglobulin chain (p. 62-63).
Regarding instant claim 51, as noted above, Davidson et al. also teach methods for expressing any polypeptide with a promoter of their invention (at least p. 64 lines 8-10), including an enzyme mannosidase (at least p. 28 lines 3-12).
Regarding instant claims 53-54, Davidson et al. teach the host cell is a yeast cell selected from Pichia pastoris (at least p. 25-26).
Regarding instant claims 55-57, Davidson et al. teach the carbon source is glucose at 2% (absent methanol) (at least p. 63 lines 19-20), where it is disclosed carbon sources can comprise up to 50 g/l (at least p. 83).

Claims 30-33, 35-36, 37-40, 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Küberl et al. (2011 Journal of Biotechnology 154:  312-320).  Küberl et al. teach the genome sequence of Pichia pastoris, where the genome sequence comprises at least each of instant SEQ ID NOS: 1-7.  Regarding the “wherein” limitations recited in instant claim 30, it is noted that instant claim 30 is still drawn to a promoter regardless of the intended use or result to be achieved of the “wherein” clause limitations noted for the promoter.  Nevertheless, the genome sequence taught in Küberl et al. would inherently comprise promoters and genes encoding proteins and enzymes.  Therefore, Küberl et al. can reasonably be deemed to anticipate instant claims 30-33, 35-36, 37.
Regarding instant claims 38-40, 44-45, Küberl et al. teach the genome sequence comprising at least each of instant SEQ ID NOS: 1-7  is in Pichia pastoris; therefore, Küberl et al. can be deemed to teach a Pichia pastoris yeast cell comprising the claimed sequences.  Additionally, regarding instant claim 40, since Küberl et al. teach a nucleic acid sequence comprising the claimed sequences; the sequence of Küberl et al. can be deemed to drive protein expression to the levels recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-57 are rejected under 35 U.S.C. 103 as being unpatentable over Vogl et al. (US 20150011407).  The teachings of Vogl et al. over instant claims 30-45 are noted above.
Regarding instant claim 46, Vogl et al. disclose a method of expressing protein in a yeast cell comprising providing a yeast cell, introducing a promoter or vector into the yeast cell, fermenting the cell in glucose (absent methanol), and expressing the protein (at least examples 1-2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further incorporate a cell harvesting step to recover the protein expressed in the method of Vogl et al., thereby arriving at the claimed method of expressing protein in a yeast cell because method steps of harvesting cells to recover an expressed protein are routinely done in the art when culturing cells to express proteins of interest.  The motivation to do so is given by Vogl et al., which disclose the promoters of the invention are used to express any proteins of interest (paragraphs 0090-0093).  One of ordinary skill would have a reasonable expectation of success because methods for protein expression and recovery were known at the time of the invention.
Regarding instant claims 47-48, as noted above, Vogl et al. disclose a promoter sequence of P. pastoris selected from among sequences including SEQ ID NO: 24, where SEQ ID NO: 24 has 100% sequence identity to instant SEQ ID NO: 7 (at least paragraph 0035) and vectors comprising said promoter (at least paragraphs 0088-0089, 0095, 0148).
Regarding instant claims 49-52,  Vogl et al. disclose a gene of interest encodes a lipase (at least paragraphs 0211, 0223); therefore, it would be obvious to operably link a gene encoding a lipase to the promoter sequence comprising SEQ ID NO: 24 of Vogl et al. and express said lipase in a yeast cell.
Regarding instant claims 53-54, Vogl et al. disclose the host cell is a yeast cell (at least paragraph 0094), the yeast cell is P. pastoris (at least paragraph 0132).
Regarding instant claims 55-57, Vogl et al. disclose the carbon source is glucose (absent methanol) (at least examples 1-2); therefore, it would have been obvious to culture the yeast cell in glucose to express the protein of interest and further arrive at the claimed glucose concentrations in culture by routine optimization.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656